Order, Supreme Court, Bronx County (Cotton, J.), entered February 9, 1982, which granted defendant’s motion to vacate its default in answering plaintiff’s complaint and ordered the attorneys to pay $75 costs, unanimously modified, on the facts and in the exercise of discretion, to increase the costs payable by the attorneys to $750, and otherwise affirmed, with costs. In the event the above condition concerning the payment of costs by the attorneys is not complied with within 20 days after the entry of this court’s order, the order appealed from is reversed, on the facts and in the exercise of discretion, and defendant’s motion to vacate its default denied, with costs. On this record, we deem a more severe sanction to be in order. Concur — Ross, J. P., Carro, Asch and Silverman, JJ.